Name: 84/292/EEC: Commission Decision of 27 April 1984 concerning animal health conditions and veterinary certification for importation of fresh meat from Belize
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  animal product;  tariff policy;  America
 Date Published: 1984-05-30

 Avis juridique important|31984D029284/292/EEC: Commission Decision of 27 April 1984 concerning animal health conditions and veterinary certification for importation of fresh meat from Belize Official Journal L 144 , 30/05/1984 P. 0010 - 0012 Finnish special edition: Chapter 3 Volume 17 P. 0134 Spanish special edition: Chapter 03 Volume 30 P. 0233 Swedish special edition: Chapter 3 Volume 17 P. 0134 Portuguese special edition Chapter 03 Volume 30 P. 0233 COMMISSION DECISION of 27 April 1984 concerning animal health conditions and veterinary certification for importation of fresh meat from Belize (84/292/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 16 thereof, Whereas, following a Community veterinary mission, it appears that the animal health situation in Belize is excellent, stable and completely controlled by well structured and organized veterinary services, particularly as regards diseases transmissible through meat; Whereas, in addition, the responsible veterinary authorities of Belize have confirmed that Belize has for at least 12 months been free from rinderpest and foot-and-mouth disease and that no vaccinations have been carried out against those diseases during that time; Whereas the responsible veterinary authorities of Belize have undertaken to notify the Commission of the European Communities and the Member States, by telex or telegram, within 24 hours at the latest, of the confirmation of the occurence of any of the abovementioned diseases or the adoption of vaccination against any of them; Whereas animal health conditions and veterinary certification must be adopted according to the animal health situation of the non-member country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation from Belize of fresh meat of domestic animals of the bovine species and of domestic solipeds conforming to the guarantees laid down in an animal health certificate which accords with the Annex hereto and which must accompany the consignment. 2. Member States shall not authorize the import of categories of fresh meat from Belize other than those mentioned in paragraph 1. Article 2 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 3 This Decision shall apply with effect from 1 May 1984. Article 4 This Decision is addressed to the Member States. Done at Brussels, 27 April 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31.12.1972, p. 28. (2) OJ No L 59, 5.3.1983, p. 34. ANNEX >PIC FILE= "T0025938"> >PIC FILE= "T0025939">